The Court.
Application to be discharged on habeas corpus.
The petitioner, as appears by the return, is in custody of the sheriff of the city and county of San Francisco, by virtue of a commitment upon a conviction by the police court of the city and county aforesaid of a misdemeanor, viz., visiting a gambling-place.
It is urged that the court below was without jurisdiction, because the time was not set forth in the complaint upon which the conviction was had.
*424This point might have been considered and passed on by the court which rendered the judgment, and might also have been considered and passed on by the superior court, to which the case was carried by appeal of the defendant, and the judgment there affirmed.
We cannot see that the court below was without jurisdiction for the defect claimed which is brought to our attention.